Order granting plaintiff’s motion for an injunction modified by substituting, in place of the decretal part thereof, the following: “ Ordered, that the said motion be and the same hereby is granted as hereinafter stated upon the giving of an undertaking to be approved by this court and pursuant to law in the sum of $2,500; and it is further ordered that defendants and each of them are hereby enjoined, restrained and prohibited from enticing, inducing or influencing the employees of plaintiff to leave-its employ, and from employing, during a period of eighteen months from the 18th day of February, 1928, any of plaintiff’s employees who were in its employ on that date, and from employing any of plaintiff’s employees who may be in its employ at any time during said period of eighteen months.” As so modified, the order is affirmed, without costs. To the extent that the order goes further than as thus modified, it was not warranted by the affidavits submitted by plaintiff. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.